 Case 2:20-cv-10464-SVW-GJS Document 53 Filed 12/01/20 Page 1 of 1 Page ID #:411

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA                               JS-6
                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-10464-SVW                                             Date   December 1, 2020
 Title             Gastrom v 3M Company et al.



 Present: The                    STEPHEN V. WILSON, UNITED STATES DISTRICT JUDGE
 Honorable
                        Paul M. Cruz
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:                 IN CHAMBERS ORDER REMANDING CASE TO STATE COURT

      Pursuant to the parties’ stipulation, Dkt. 13, the Court hereby REMANDS this action to Los
Angeles Superior Court.

         IT IS SO ORDERED.




                                                                                                 :
                                                               Initials of Preparer


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
